DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Two information disclosure statements (IDS) have been filed on 11 January 2021 and 15 February 2022 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (112) and (331) in at least paragraphs [0021], [0029] and [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract is objected to because it contains more than 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:
“the system 100 may include one or more smart infrastructure systems 102 (for example, smart infrastructure system 102, smart infrastructure system 102b, or any number of smart infrastructure systems)” in paragraph [0019] appears to be a typographical error and should be “the system 100 may include one or more smart infrastructure systems 102 (for example, smart infrastructure system 102a, smart infrastructure system 102b, or any number of smart infrastructure systems)”.

“The smart infrastructure system 302 may then proceed to capture informational bout the legacy vehicle 316 using one or more images” in paragraph [0030] appears to be a typographical error and should be “The smart infrastructure system 302 may then proceed to capture informational about the legacy vehicle 316 using one or more images”

Appropriate correction is required.
Claim Objections
Claims 3, 4, 10, 11, 17 and 18 are objected to because of the following informalities: All instances of “a communication” in claims 3, 4, 10, 11, 17 and 18 appear to be a typographical error [since Applicant has not used antecedent basis throughout the claims for such limitations] and should be “communication” (“a” should be omitted from all instances for the limitations to just read as general “communication” in order to avoid any further confusion).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are indefinite because of the recited limitation “third information in a first format”. It is unclear, to the Examiner, whether Applicant is referring to the same first format previously recited or not.

Claims 3, 10 and 17 are indefinite because of the recited limitation “wherein determining that the second vehicle is temporarily or permanently incapable of performing a communication with the smart infrastructure device further comprises”. It is unclear, to the Examiner, what this limitation previously comprised for it to further comprise in claims 3, 10 and 17.

Claims 4, 11 and 18 are indefinite because of the recited limitation “wherein determining that a communication has not been received from the second vehicle further comprises:”. It is unclear, to the Examiner, what this limitation previously comprised for it to further comprise in claims 4, 11 and 18.

Claims 5, 12 and 19 are indefinite because of the recited limitation “third information in a second format”. Since claims 1, 8 and 15, respectively previously recited “third information in a first format”; it is unclear, to the Examiner, whether “third information in a second format” is the same third information and just in a different format (in which case Examiner suggests amending to recite “the third information in a second format”) or whether third information in a second format is a different information than third information in the first format (in which case Examiner suggests using a different name for such information instead of “third” information). Further, due to the indefiniteness mentioned above, claims 5, 12 and 19 are further indefinite because of the limitation “the third information” since it is unclear, to the Examiner, which third information Applicant is referring to.

Claims 7 and 14 are indefinite because of the recited limitation “an agnostic format”. It is unclear, to the Examiner, whether Applicant is referring to the same agnostic format previously recited or not.

Claims 2, 9, 6, 13, 16 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pari (US20190378414A1) in view of Weber (US201602744978A1).
Regarding claim 1, Pari discloses a method (see at least [0145]) comprising: receiving, by a smart infrastructure device and from a first vehicle, first information associated with the first vehicle in a first format associated with a first communication protocol (see at least [0033], [0035]-[0038], [0059], [0066] and [0069]); converting the first information from the first format into a map format (see at least [0042], [0099], [0100], [0129] and [0130]); capturing an image, video, or real-time feed of an environment of the smart infrastructure device (see at least [0035], [0045], [0046], [0048], [0051] and [0052]); identifying the first vehicle and a second vehicle in the image, video, or real-time feed (see at least [0035], [0045], [0046], [0048], [0051] and [0052]); determining, based on the image, video, or real-time feed, that the second vehicle is temporarily or permanently incapable of performing a communication with the smart infrastructure device (see at least [0035], [0039], [0049], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]); analyzing the image, video, or real-time feed to generate second information associated with the second vehicle (see at least [0049]-[0052], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]); converting the second information into the map format (see at least [0042], [0099], [0100], [0129] and [0130]); converting the first information and the second information from the map format into third information in a first format (see at least [0039], [0041], [0056], [0074], [0075], [0085] and [0145]); and sending the third information to the first vehicle (see at least [0039], [0041], [0056], [0074], [0075], [0085], [0103]-[0106] and [0145]).
Pari does not explicitly disclose converting the first information from the first format into an agnostic format; converting the second information into the agnostic format and converting the first information and the second information from the agnostic format into third information in a first format. Examiner NOTES that the claim limitations as currently presented, under broadest reasonable interpretation only include the function of converting information from a first/specific format into an agnostic format and then converting such information from the agnostic format into information in the first/specific format without any direct connection to the other limitations in the claims such as why or in response to what. As such, Examiner points to Weber (see at least [0048]-[0051], [0092], [0104], [0106] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari to incorporate the teachings of Weber which teaches converting information from the first format into an agnostic format; converting information into the agnostic format and converting the information from the agnostic format into third information in a first format since they are both directed to receiving and sending data/information and incorporation of the teachings of Weber would increase the efficiency of the overall system by making the system compatible for various devices and situations. Given Pari as modified by Weber, it would have been obvious that the functions in Weber would be applied to the first information and the second information as the map format becomes the agnostic format of the disclosure to maximize efficiency and compatibility of the overall system.

Regarding claim 2, Pari as modified by Weber discloses wherein determining that the second vehicle is temporarily or permanently incapable of performing a communication with the smart infrastructure device further comprises: identifying an existence of the second vehicle within the image, video, or real-time feed; and determining that a communication has not been received from the second vehicle (see at least Pari [0042], [0099], [0100], [0129] and [0130]; refer to claim 1 for the map format being the agnostic format).

Regarding claim 3, Pari as modified by Weber discloses wherein the agnostic format includes a 3D coordinate map including a first coordinate representative of the first vehicle that is created based on the first information and a second coordinate representative of the second vehicle that is created based on the second information (see at least Pari [0035], [0039], [0049], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]).
Regarding claim 4, Pari as modified by Weber discloses wherein determining that a communication has not been received from the second vehicle further comprises: extracting information relating to a location of the first vehicle from the first information (see at least Pari [0036]-[0038], [0059], [0066], [0069] and [0098]); comparing the information relating to the location of the first vehicle that is extracted from the first information to a location of a vehicle in the image, video, or real-time feed (see at least Pari [0036]-[0038], [0051], [0059], [0066], [0069], [0098] and [0123]); determining that the location of the first vehicle that is extracted from the first information is a same location as the location of the vehicle in the image, video, or real-time feed (see at least Pari [0036]-[0038], [0051], [0059], [0066]-[0069], [0081], [0082], [0098] and [0123]); analyzing the image, video, or real-time feed to identify a location of the second vehicle (see at least Pari [0049]-[0052], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]); and determining that the location of the first vehicle from the first information is not the same as the location of the second vehicle in the image, video, or real-time feed (see at least Pari [0035], [0039], [0049], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]).

Regarding claim 5, Pari as modified by Weber discloses converting at least one of the first information or the second information into third information in a second format associated with a second communication protocol; and sending the third information to a third vehicle using the second protocol (see at least Pari [0039], [0041], [0056], [0074], [0075], [0085], [0103]-[0106] and [0145]).

Regarding claim 6, Pari discloses receiving, by the smart infrastructure device and from a non-vehicle device, fourth information associated with the non-vehicle device in a fourth format associated with a fourth communication protocol (see at least [0080]-0084]); and converting the fourth information into the map format (see at least [0080]-0084]).
Pari does not explicitly disclose converting the fourth information into the agnostic format. However, such matter is suggested by Weber (see at least [0048]-[0051], [0092], [0104], [0106] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari to incorporate the teachings of Weber which teaches converting information into the agnostic format since they are both directed to receiving and sending data/information and incorporation of the teachings of Weber would increase the efficiency of the overall system by making the system compatible for various devices and situations. Given Pari as modified by Weber, it would have been obvious that the functions in Weber would be applied to the fourth information as the map format becomes the agnostic format of the disclosure to maximize efficiency and compatibility of the overall system.

Regarding claim 7, Pari as modified by Weber discloses wherein converting the first information from the first format into an agnostic format is performed using a look-up table including information about the first format (see at least Pari [0042], [0089], [0090], [0094]-[0097], [0099], [0100], [0111]-[0113], [0129] and [0130]; refer to claim 1 for the map format being the agnostic format).

Regarding claim 8, Pari discloses a system comprising: a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to (see at least [0046] and [0171]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 9-14, claims 9-14 are commensurate in scope with claims 2-7, respectively. See above for rejection of claims 2-7.

Regarding claim 15, Pari discloses a non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations of (see at least [0046] and [0171]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 16-20, claims 16-20 are commensurate in scope with claims 2-6, respectively. See above for rejection of claims 2-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667